Case: 1:17-mj-00632-KLL Doc #: 3 Filed: 05/24/19 Page: 1 of 2 PAGEID #: 17

(ot

AQYS (Rew. LI/13) Seatch and Seizure Warrant

UNITED STATES DISTRICT COURT

for the

Southern District of Ohio !

In the Matter of the Suareha )

(Briefly describe the property to be searched )
ov identify the person by nanw and address) ) Case

)

)

)

z

Oo.

PLUMS =632 |

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

Use of a Cell-Site Simulator to Identify the Cellular Device
Used by Jose Ignacio Avendano

An application by a federal law enforcement officer or an attomey for the government requests the search
of the following person or property located in the Southern District of Ohio
(identify the person ar describe the property to be searched and wive its location):

See Atlachment A

1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized),

See Altachment B

YOU ARE COMMANDED to execute a en on or before ALO £ 4 a 2c Potnot to exeved I days)
C1 in the daytime 6:00 a.m. to 10:00 p.m, at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken,

The officer executing this warrant, or an officer present during the execution of the Warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Honorable Karen L. Litkovilz
, (United States Magistrate judge)

¥ Pursuant to 18 U.S.C, § 3103a(b), | find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

M for 30 days (norto execed 30) © until, the facts justifying, the later specific date of

Date and time issued: S(2x/) - @S ‘Oa n4 aun, wee

dude

   

's signature

 

City and state: Cincinnati, Ohio Hon. Karen L. Litkovitz, U.S. Magistrate Judge

 

Printed name and title
Case: 1:17-mj-00632-KLL Doc #: 3 Filed: 05/24/19 Page: 2 of 2 PAGEID #: 18

AQ (Rev. HI/13) Search and Seizure Warrant (Pagte 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

H7MT- 632 N/A V/A

 

 

 

 

Inventory made in the presence of : : /A

 

Inventory of the property taken and name of any person(s) seized:

CE Site SimuckToR s/v - Jose Avéwoaweo

- Ywhbee Jo Execute s/ ~

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date! fai /i8 FeO OSA MW be

Execifting officer's signature

fil 98 arte F UenK

Printed name and title

 

 

 
